Citation Nr: 1451561	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  09-29 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a disability of the left upper extremity, to include peripheral neuropathy, radiculopathy, and carpal tunnel syndrome.

2.  Entitlement to service connection for hypertension, to include as due to the service-connected diabetes mellitus Type II and exposure to herbicides.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1969 to February 1971, November 1990 to May 1991, October 1991 to February 1992, April 1992 to August 1993, and from April 2004 to November 2005.  He had service in the Republic of Vietnam and has been awarded the Purple Heart.  The Veteran had additional service with the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from various decisions of the Regional Office (RO) of the Department of Veterans Affairs (VA) in New Orleans, Louisiana.

This matter was previously before the Board in October 2013, at which time the issues of service connection for gout, gastroesophageal reflux disease (GERD), and a disability of the upper bilateral extremities, to include peripheral neuropathy, radiculopathy and carpal tunnel syndrome were also on appeal.  Subsequent to the requested development, the Appeals Management Center (AMC) acting on behalf of the RO, granted service connection for GERD, gout, and right carpal tunnel syndrome.  As the full benefit sought on appeal was granted as it relates to these issues, they are no longer before the Board.  

The issues of entitlement to service connection for sleep apnea and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Left upper extremity peripheral neuropathy, radiculopathy, or carpal tunnel syndrome has not been demonstrated at any time.  



CONCLUSION OF LAW

The criteria for service connection for radiculopathy, peripheral neuropathy, or carpal tunnel syndrome of the left upper extremity are not met.  38 U.S.C.A. §§ 1110, 1116 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In an October 2007 letter, the RO provided the Veteran with notice that informed him of the evidence needed to substantiate his claim of service connection for a disability of the left upper extremity, to include peripheral neuropathy, radiculopathy, and carpal tunnel syndrome.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  The letter also provided the Veteran with notice as to the disability rating and effective date elements of the claim. 

The Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes all available service treatment records, VA treatment records, VA examination reports, and lay evidence.  No additional pertinent evidence has been identified by the claimant. 

The Veteran has been afforded numerous VA examinations throughout the course of the appeal.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations of record are adequate for rating purposes, because they were performed by medical professionals, were based on a thorough examination of the Veteran, and reported findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Thus, the Board finds that a further examination is not necessary. 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service Connection-General Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The claimed left upper extremity radiculopathy/neuropathy/carpal syndrome is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id. 

The diseases presumed to be associated with herbicide exposure include: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes (also known as type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this section, the term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e), Note 2.  For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange (AO) is generally considered an herbicide agent and will be so considered in this decision. 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary, under the authority of the Agent Orange Act of 1991 and based on the studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007); Final Rule, 74 Fed. Reg. 21,258-260 (May 7, 2009); Final Rule, 75 Fed. Reg. 53,202-16 (Aug. 31, 2010). 

Notwithstanding the foregoing, a veteran may still establish service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999).  "Of particular relevance to an analysis of medical evidence supporting such a nexus are factors such as whether a medical professional finds studies persuasive, whether there are other risk factors that might be the cause of the condition for which benefits are sought, and whether the condition has manifested itself in an unusual manner."  Polovick v. Shinseki, 23 Vet. App. 48, 53 (2009).  A statistical correlation between AO and a disease not on the presumptive list may not be the only basis for a positive nexus opinion, it may be part of the analysis, but the entirety of the analysis provided by the medical professional must be weighed and considered.  Polovick, 23 Vet. App. at 53-54 .

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, at 448 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, the law states that there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

The Veteran maintains that he currently has radiculopathy, peripheral neuropathy, and/or carpal tunnel syndrome of the left upper extremity resulting from his exposure to AO, to include by way of secondary service connection due to his service-connected DM, which resulted from his exposure to AO.

At the time of a January 2007 VA examination, normal neurological findings were reported for the left upper extremity.  At the time of an October 2007 VA peripheral nerve examination, there were no abnormalities noted for the left upper extremity.  At the time of an October 2010 VA peripheral nerve examination, normal findings were again reported for the left upper extremity.  Finally, at the time of a Janaury 2014 VA examination, performed in conjunction with the October 2013 Board remand, normal neurological findings were again reported for the left upper extremity with muscle testing, deep tendon reflex testing, and sensory examination.  There was no nerve involvement.  

In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1110 as requiring the existence of a present disability for VA compensation purposes). 

To be present as a current disability, there must be evidence of the condition at some time during the appeal period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

The Board finds that the weight of the evidence does not indicate that the Veteran currently has left upper extremity radiculopathy, neuropathy, or carpal tunnel syndrome.  

Based on the above, to the extent that the medical evidence addresses whether the Veteran has a left upper extremity radiculopathy, neuropathy, or carpal tunnel syndrome, it indicates that he does not.  The Veteran is competent to report his current symptoms, but his reports must be weighed against the medical evidence of record.  See Grover v. West, 12 Vet. App. 109, 112 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To the extent that the Veteran has indicated that he currently has left upper extremity radiculopathy, neuropathy, or carpal tunnel syndrome, the medical evidence showing an absence of such a disability is of greater probative weight than the Veteran's reports made during the course of his claim for VA benefits.  Moreover, as the question of diagnosis and causation extends beyond an immediately observable cause-and-effect relationship, he is not competent to render a diagnosis or address etiology in the present case.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran currently has left upper radiculopathy, neuropathy, or carpal tunnel syndrome, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Consequently, his statements are not competent and probative. 

The weight of the evidence is against a finding that the Veteran currently has left upper extremity radiculopathy, neuropathy, or carpal tunnel syndrome.  A necessary element for establishing service connection-evidence of a current disability-has not been shown. For the foregoing reasons, the claim for service connection for left upper extremity radiculopathy, neuropathy, or carpal tunnel syndrome on a direct, presumptive, or secondary basis must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.


ORDER

Service connection for a disability of the left upper extremity, to include peripheral neuropathy, radiculopathy and carpal tunnel syndrome, is denied.


REMAND

The Veteran was afforded a VA examination regarding the claimed sleep disorder in conjunction with the Board remand in January 2014.  In the January 2014 report, the examiner indicated that she had reviewed records in conjunction with the claim that were not part of the VA file, namely CPRS records.  In her report, the examiner referenced the results of an April 1, 2011, sleep study report which demonstrated that the Veteran did not have sleep apnea.  Unfortunately, the Board does not have this record for review in its files.  The Board further observes that in the prior remand it was noted that it appeared that a January 2010 sleep study has been performed based upon notes in VA treatment records, however, the actual results of the sleep study were not available for review.  It was indicated that if a study had been performed an attempt should be made to associate it with the claims file.  It does not appear any such attempt was made.  VA is deemed to have constructive knowledge of documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992).  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record."  Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998); see also 38 C.F.R. § 3.159(c)(2).

While the VA examiner indicated that the Veteran did not have sleep apnea, she did not address whether the Veteran had any other sleep disorders.  In this regard, the examiner indicated that the April 2011 sleep study, which is not available for review, showed that the Veteran had upper airway resistance with significant sleep fragmentation.  

The January 2014 VA PTSD examiner stated that the Veteran's sleep disorder was at least, in part, caused by his PTSD and if it was determined that there was no medical reason for his sleep disorder, then it should be considered to be entirely caused by his PTSD.  Based upon the above, the Board is of the opinion that the Veteran should be afforded an additional VA examination by a VA physician, to determine the nature and etiology of all current sleep disorders, and their relationship, if any, to the Veteran's period of service or his service-connected PTSD.  

As it relates to the claim of service connection for hypertension, the January 2007 VA examiner indicated that the Veteran's claims folder was not available for review at the time of the examination,  The VA examiner indicated that the date of onset for the Veteran's hypertension was Janaury 2007 and that he was newly diagnosed for hypertension and initiated on treatment.  However, he then went onto state that per CPRS records review, the Veteran had blood pressure readings with persistent elevations since the late 1990's.  The examiner then indicated that essential hypertension was not a complication of diabetes and it predated the onset of diabetes and there was no evidence that the Veteran's hypertension was worsened by his diabetes.  While a subsequent opinion was obtained with regard to the whether the diabetes caused or aggravated the Veteran's hypertension, the Board finds that further development is warranted as to the whether the Veteran's hypertension was related to his period of service or the one year period following service.  

When rendering his opinion, the examiner initially indicated that the onset of the Veteran's hypertension was in 2007 but then stated that a review of the CPRS demonstrated that the Veteran had elevated blood pressures in the late 1990's.  It is unclear what records were located in the CPRS that the examiner reviewed or that they are currently available for review by the Board.  Moreover, the examiner indicated that he did not have the Veteran's claims folder available for review, which included his service treatment records.  

In the December 2013 VA opinion on secondary section connection, the examiner reported that she had reviewed records in CPRS/VISTA for the time period from 1997 to 2013.  These records are also not available for review.  

Based upon the above, an attempt should be made to obtain the records identified as being in CPRS/VISTA at the time of both examinations and these records, along with the entire record, should be forwarded to a VA physician for review and an opinion as to the onset and etiology of the Veteran's current hypertension and its relationship, if any, to his period of service or his service-connected DM.  If the Veteran's hypertension had its onset prior to any period of active service, the examiner should then be requested to render an opinion as to whether the hypertension, which pre-existed service, was permanently aggravated by any subsequent period of active service.  

Accordingly, the case is REMANDED for the following action:

1.  All records used in the preparation of the Veteran's January 2014 VA sleep disorder examination, including all records in CPRS/VISTA, should be obtained and associated with the record, with specific emphasis being placed upon obtaining copies of the April 2011 sleep study report referenced in the examination report. 

2.  All records used in the preparation of the Veteran's January 2007 and December 2013 VA hypertension examination reports , including all records in CPRS/VISTA, should be obtained and associated with the record.

3.  The RO/AMC should attempt to obtain copies of a sleep study report referenced in a January 14, 2010 VA outpatient treatment record.  If the sleep study report is unavailable or is found not to exist, this should be noted along with what attempts were made to obtain this report.  

4.  Schedule the Veteran for a VA examination by a to determine the nature and etiology of all current sleep disorders.  The entire record, to include copies of all records obtained in conjunction with (1) and (3) above, should be made available to the examiner and the examiner should note such review in his/her report.  All indicated tests and studies should be performed and all findings should be reported in detail.  

The examiner is requested to identify all sleep disorders which are present, to include but not limited to sleep apnea.  For all sleep disorders which are present, the examiner is to indicate whether it is at least as likely as not (50 percent probability or greater) that the identified sleep disorder had its onset in or is otherwise related to service.  If the identified sleep disorders are not related to service, the examiner is then requested to render an opinion as to whether the Veteran's identified sleep disorders are caused or aggravated by (permanently worsened) his service-connected PTSD.  Complete detailed rationale should be provided for each opinion that is rendered.  

5.  The RO/AMC should forward the entire record to a qualified VA physician to render an opinion as to the etiology of any current hypertension.  Following a complete review of the record, the examiner is requested to render the following opinions:  (a) What is the date of onset of the Veteran's hypertension? (b) Did the Veteran's hypertension clearly and unmistakably (obvious, manifest, undebatable) pre-exist any period of active service? (c) If it is your opinion that hypertension clearly and unmistakably preexisted service, is there clear and unmistakable evidence that hypertension was not aggravated by service, either because there was no increase in disability during service or because any increase in disability was due to the natural progress of the preexisting condition? (c) If you conclude that hypertension did not clearly and unmistakably pre-exist service, is it as likely as not (probability 50 percent of more) that any current hypertension had its onset during any period of active service or was manifest to a compensable degree within one after discharge from any period of active service? (d) If not, is it at least as likely as not (50 percent probability or greater) that any current hypertension is caused or aggravated by (permanently worsened) by the service-connected diabetes or other service-connected disorder?

Complete detailed rationale is requested for each opinion that is rendered.  

6.  To help avoid future remand, VA must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claims on appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


